Exhibit TEXTRON INC. UPDATES TO ANNUAL REPORT ON FORM 10-K (UPDATED BY THIS CURRENT REPORT ON FORM 8-K) FOR THE FISCAL YEAR ENDED DECEMBER 29, 2007 Item8. Financial Statements and Supplementary Data Note: The information contained in this Item provides updates related to our change in organizational structure and reporting of our new business segments effective for fiscal 2008. Our new business segments are discussed further in Note 20: Segment and Geographic Data. We revised the following Notes to the Consolidated Financial Statements and Quarterly Data: • Note 1: Summary of Significant Accounting Policies — Business segment references have been revised to reflect the change in business segments. • Note 3: Business Acquisitions, Goodwill and Intangible Assets — Business segment references and goodwill amounts have been revised to reflect the change in business segments. • Note18: Variable Interest Entities— Business segment references have been revised to reflect the change in business segments. • Note 20: Segment and Geographic Data — Revenues, Segment Profit, Revenues by Product Type, Total Assets, Capital Expenditures, and Depreciation and Amortization have been revised to reflect the change in business segments. • Quarterly Data – Revenues, Segment Profit and Segment Profit Margins have been revised to reflect the change in business segments. This Item has not been updated for other changes since the filing of our Fiscal 2007 Form10-K. Our Consolidated Financial Statements and the related reports of our independent registered public accounting firm thereon are included in this Annual Report on Form10-K on the pagesindicated below. Page Report of Management 35 Report of Independent Registered Public Accounting Firm on Internal Control over Financial Reporting 36 Report of Independent Registered Public Accounting Firm on the Consolidated Financial Statements and Schedule 37 Consolidated Statements of Operations for each of the years in the three-year period ended December29, 2007 38 Consolidated Balance Sheets as of December29, 2007 and December30, 2006 39 Consolidated Statements of Shareholders’ Equity for each of the years in the three-year period ended December29, 2007 40 Consolidated Statements of Cash Flows for each of the years in the three-year period ended December29, 2007 41 Notes to the Consolidated Financial Statements 43 Supplementary Information: Quarterly Data for 2007 and 2006 (Unaudited) 76 Schedule II – Valuation and Qualifying Accounts 77 All other schedules are omitted either because they are not applicable or not required, or because the required information is included in the financial statements or notes thereto. 34 Report of Management Management is responsible for the integrity and objectivity of the financial data presented in this Annual Report on Form10-K. The Consolidated Financial Statements have been prepared in conformity with accounting principles generally accepted in the United States and include amounts based on management’s best estimates and judgments. Management also is responsible for establishing and maintaining adequate internal control over financial reporting for Textron Inc. as such term is defined in Exchange Act Rules13a-15(f). With the participation of our management, we conducted an evaluation of the effectiveness of our internal control over financial reporting based on the framework in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on our evaluation under the framework in Internal Control – Integrated Framework, we have concluded that Textron Inc. maintained, in all material respects, effective internal control over financial reporting as of December29, 2007. The independent registered public accounting firm, Ernst& Young LLP, has audited the Consolidated Financial Statements of Textron Inc. and has issued an attestation report on Textron’s internal controls over financial reporting as of December29, 2007, as stated in its reports, which are included herein. We conduct our business in accordance with the standards outlined in the Textron Business Conduct Guidelines, which are communicated to all employees. Honesty, integrity and high ethical standards are the core values of how we conduct business. Every Textron business prepares and carries out an annual Compliance Plan to ensure these values and standards are maintained. Our internal control structure is designed to provide reasonable assurance, at appropriate cost, that assets are safeguarded and that transactions are properly executed and recorded.
